Citation Nr: 1636611	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service connected death pension benefits.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to November 1974.  He died in August 2010.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota, which, inter alia, denied entitlement to death pension benefits.

The issue on appeal was before the Board in December 2015 when it was remanded for additional evidentiary development.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

The appellant has not responded to VA's request for information on her income and net worth and has not met her burden of demonstrating that she qualifies for non-service connected pension.  


CONCLUSION OF LAW

The criteria for payment of nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5107(b) (West 2015); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.   See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Nonetheless, the appellant was provided notification in February 2011 as to the requirements for establishing entitlement to non-service connected death pension.  

Criteria and analysis

The law provides that the Secretary shall pay to the surviving spouse of each veteran who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability pension at the rate prescribed by law and reduced by the surviving spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.  The maximum rate of improved death pension is reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

In other words, non-service connected death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  Any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits.

In October 2010, the appellant submitted a claim of entitlement to non-service connected death pension benefits.  In the document, the appellant indicated that she did not have any monthly income and that her sole asset was $4000 in checking/savings accounts.  

The appellant's claim was originally denied in September 2011 based on a determination that the appellant's husband did not have the requisite military duty to qualify the appellant for a non-service connected pension.  The appellant perfected an appeal with the denial of her claim for non-service connected pension.  In December 2015 the issue came before the Board.  At that time, the Board determined that the appellant's husband had sufficient qualifying military service for the appellant's death pension claim.  The Board then remanded the issue back to the RO to determine whether the appellant meets the income and net worth requirements to qualify for improved death pension benefits.  

A February 2016 document reveals VA contacted the appellant to verify her income and net worth.  At that time, the appellant reported that her income had changed when she received a life insurance proceed but she was unsure of the exact date and she did not provide VA with the amount of the proceeds.  Thereafter, the same month, VA sent a letter to the appellant requesting that she submit Improved Pension Eligibility Verification Reports for each year from August 2010 to the current date.  To date, the appellant has not submitted the requested financial information.  There is no indication that this document was not received by the appellant.  

The Board finds that service connection cannot be granted for non-service connected death pension benefits in the current case.  While it appears that the appellant might have qualified for a non-service connected death pension at the time of her initial application (the maximum annual rate for a surviving spouse with no dependents as of December 2010 was $7933), the Board has no way of verifying this.  Other than the submission of the application indicating the appellant had $4,000.00 in assets at that point in time, the appellant's financial status is unknown for the entire appeal period including for the rest of 2010.  The appellant has informed VA that she did receive additional financial resources in the form of insurance proceeds subsequent to her submission of the claim but did not inform VA of the amount received or the date received.  Thus there is evidence of a change in the appellant's financial situation but no way for VA to quantify that change or to know when it occurred.  This change in income might have occurred as early as the day after her submission of the claim for compensation but there is no way to determine this based on the evidence of record.  

The appellant has not responded to VA's request for verification of her assets and income and VA has no way of determining if the appellant qualifies for a non-service connected death pension at any time during the appeal period.  The Board reminds the appellant that the duty to assist is not a "one-way street."  If an appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Significantly, in the current situation, the burden is on the appellant to demonstrate that her annual income is below the maximum allowable rate for receipt of death pension.  The Board finds the appellant has not met her burden at any time during the appeal period and the claim must be denied.  

In making the determination above, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to non-service connected death pension benefits is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


